Citation Nr: 9907269	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of fractures of the left femur, tibia and fibula, 
currently evaluated at 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in August 1997, a statement of the case was issued 
in September 1997, and a substantive appeal was received in 
October 1997.

In an October 1998 informal hearing presentation, the 
veteran's representative appears to have advanced a new claim 
of entitlement to service connection for left foot ulcer and 
osteomyelitis secondary to the service connected disability 
of the left femur, tibia, and fibula.  This matter is hereby 
referred to the RO for appropriate action. 

The Board further notes that the veteran's substantive appeal 
included a request for a hearing before a local hearing 
office.  The veteran's representative requested a 
postponement of the hearing pending review of new evidence.  
After reviewing additional evidence, the RO issued a 
supplemental statement of the case in February 1998.  In this 
document, the veteran was advised to notify the RO if he 
wished to reschedule the hearing, but no request to 
reschedule has been received.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that the service-
connected disability at issue, described as postoperative 
residuals of fractures of the left femur, tibia and fibula, 
is more severely disabling than reflected by the current 10 
percent rating.  The veteran's representative requests the 
Board to consider the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991). 



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports 
entitlement to a 20 percent disability rating for the 
veteran's service-connected postoperative residuals of 
fractures of the left femur, tibia and fibula.


FINDING OF FACT

The veteran's disability described for rating purposes as 
postoperative residuals of fractures of the left femur, tibia 
and fibula is manifested by symptomatology resulting in no 
more than moderate impairment.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent, but no higher, for the veteran's service connected 
postoperative residuals of fractures of the left femur, tibia 
and fibula have been met.  38 U.S.C.A. §§ 1155, 5107(West 
1991); 38 C.F.R. §§ 4.7, 4.71a and Code 5255 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  After reviewing the 
evidence of record, the Board finds that the evidence allows 
for an equitable resolution of the issue on appeal and that 
no further assistance to the veteran with the development of 
the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App.  589, 594 (1991).  However where the 
current severity of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Under Deluca v. Brown, 8 Vet. 
App. at 202, in addition to applying schedular criteria, VA 
may consider granting a higher rating when there is evidence 
of additional functional loss due to pain.  See also Spurgeon 
v. Brown, 10 Vet. App. 194 (1997). 

By decision dated June 1982, the RO established service 
connection for the veteran's left leg disability, described 
for rating purposes as postoperative residuals of fractures 
of the left femur, tibia and fibula.  A 10 percent rating was 
assigned based on evaluation of medical records and a 1982 VA 
examination which showed only minimal limitation of motion 
and no acute difficulty in standing and walking.  

In January 1997, the veteran requested an increased rating 
and asked to be scheduled for an examination.  VA examined 
the veteran in conjunction with this claim in March 1997.  At 
the time of examination, the veteran complained of left knee 
pain and decreased mobility most notably after prolonged 
periods of standing or exertion.  Decreased sensation in the 
lower extremities due to his underlying diabetes mellitus was 
also reported.  On examination, the veteran's left knee had a 
mild amount of effusion without frank erythema or warmth and 
that it was somewhat tender to palpation.  With regards to 
the angulation of the knee and leg, the examiner noted medial 
rotation at the level of the knee on the left and a slight 
inversion as well of the lower extremity on the left.  The 
examiner appreciated neither false motion at the knee nor 
intra-articular involvement.  Further, the examiner stated 
that shortening of the veteran's left lower extremity was 
difficult to determine due to bandaging on that extremity 
which was not removed.

The pertinent examination diagnosis was history of distal 
left femur, tibial, and fibular fracture on the left with 
residual anatomical findings as above the result of which 
limits the patient's ability to stand for prolonged periods 
of time as well as walk for prolonged periods to a moderate 
degree.  Diabetic neuropathy and recurrent ulcerations and 
infections, including osteomyelitis of the left lower 
extremity, were also reported.

VA outpatient treatment records document treatment for 
various physical disorders and include occasional references 
to instability of the feet.  

The veteran's service-connected disability described as 
postoperative residuals of fracture of the femur, tibia, and 
fibula is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5255.  Diagnostic Code 
5255 provides that malunion of the femur with slight knee or 
hip disability warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted if there is malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
evaluation is warranted if there is malunion of the femur 
with marked knee or hip disability.

It would appear that other diagnostic criteria might also be 
applicable.  Under Diagnostic Code 5257, a 10 percent rating 
is for application for slight recurrent subluxation or 
lateral instability of the knee.  A 20 percent rating is for 
application for moderate recurrent subluxation or lateral 
instability, a 30 percent rating is to be assigned when such 
recurrent subluxation or lateral instability is severe.  The 
Board also notes that under Diagnostic Code 5262 for 
impairment of the tibia and fibula, a 10 percent rating is to 
be assigned when there is malunion with slight knee or ankle 
disability, a 20 percent rating is to be assigned for 
malunion with moderate knee or ankle disability, and a 30 
percent rating is for application for malunion with marked 
knee or ankle disability.   

After comparing the more current medical findings as shown on 
VA examination in March 1997 with the 1982 examination 
report, the Board believes it clear that there has been some 
increase in the severity of the veteran's service-connected 
disability.  The March 1997 examination showed objective 
evidence of effusion with tenderness to palpation whereas the 
1982 examination did not appear to document such 
symptomatology.  Significantly, the examiner who examined the 
veteran in March 1997 reported that the veteran's ability to 
stand and walk for prolonged periods of time was limited to a 
moderate degree.  While the description of the resulting 
impairment by the VA examiner as "moderate" is not per se 
controlling, the Board believes that a finding of moderate 
disability is otherwise supported by the veteran's subjective 
complaints of pain and giving out of the knee and the 
clinical findings of swelling and tenderness.  The reference 
by the examiner to difficulty with prolonged standing and 
walking further shows that there may be some functional loss 
due to fatigue on excessive use.  

In sum, the objective clinical findings together with the 
complaints of pain and fatigue on use are sufficient, in the 
Board's view, to support a finding of moderate impairment so 
as to warrant a 20 percent disability rating under Diagnostic 
Code 5255, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also 
notes that such a 20 percent rating would also appear to be 
applicable under other diagnostic criteria as well.  However, 
while the record supports a finding that the veteran's 
disability has increased in severity to some degree, the 
preponderance of the evidence is against a finding that the 
veteran's disability warrants a rating in excess of 20 
percent.  There is no showing of severe knee or hip 
disability, severe recurrent subluxation or lateral 
instability, or malunion with marked knee or ankle disability 
to warrant a higher rating under Codes 5255, 5257, or 5262, 
and the evidence does not otherwise show impairment to 
warrant a rating in excess of 20 percent under any other 
applicable diagnostic codes.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing that the 
disability at issue has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

In closing, the Board emphasizes that only the symptomatology 
attributable to the veteran's service-connected postoperative 
residuals of fractures of the left femur, tibia and fibula is 
for consideration by the Board at this time.  The medical 
evidence shows that he suffers other problems with the left 
lower extremity in the form of diabetic neuropathy, 
ulcerations and infections, including osteomyelitis.  These 
other disorders are not service-connected and thus disability 
due to such disorders is not within the scope of the present 
appeal. 


ORDER

Entitlement to a 20 percent disability rating for the 
veteran's service-connected postoperative residuals of 
fractures of the left femur, tibia and fibula is warranted.  
The appeal is granted to this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 5 -


